UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 18, 2014 KBR, INC. (Exact name of registrant as specified in its charter) Delaware 1-33146 20-4536774 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 601 Jefferson Street Suite 3400 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 753-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)Election of Directors. KBR announced the appointment of James R. Blackwell to its Board of Directors effective August 18, 2014, to fill a vacancy created when John R. Huff retired from the Board of Directors.Mr. Blackwell will serve a term expiring at KBR’s 2015 annual meeting of stockholders.Mr. Blackwell has been appointed to serve on the Corporate Social Responsibility Committee of the Board of Directors.Mr. Blackwell is an employee of Chevron Corporation and will continue in such capacity through March 2015.Chevron Corporation is the largest customer for KBR, accounting for 26% of our gross revenue in fiscal year 2013.The full text of the press release announcing Mr. Blackwell’s election is attached hereto as Exhibit 99.1 Like KBR’s other non-employee directors, Mr. Blackwell was granted an annual award of shares of restricted stock units (“RSUs”) under the KBR, Inc. 2006 Stock and Incentive Plan, as amended, valued at approximately $110,000.The closing price of KBR’s common stock on August 18, 2014, the date of grant, was $21.20, resulting in a grant of 5,189 shares of RSUs.The restrictions on the RSUs lapse six months after the grant date.Additionally, the RSUs contain the same acceleration of vesting and forfeiture provisions as all other RSU grants to the other members of the Board of Directors.The full text and a summary of the KBR, Inc. 2006 Stock and Incentive Plan, as amended, is included in KBR’s Proxy Statement relating to KBR’s 2012 annual meeting of stockholders, as filed with the Commission on April 5, 2012; (File No. 1-33146) ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. KBR, Inc. press release dated August 19, 2014 entitled, “KBR Announces Election of Director.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 19, 2014 KBR, INC. By: /s/ Jeffrey B. King Name:Jeffrey B. King Title:Vice President, Public Law
